Title: To James Madison from Tobias Lear, 18 October 1803
From: Lear, Tobias
To: Madison, James



No. 2. Sir, Gibraltar October 18th: 1803
My last (duplicate of which I have the honor to transmit by this conveyance) was down to the 26 of Sept. On that day the U. S. Frigate New York, left this bay on a cruize off Larache, Mogodore &c. On the 29th the U. S. frigate John Adams returned from her cruize, without having met the Moorish Frigate Maimona, which was the object of her search. At the same time our Consul, Mr. Gavino, recd a letter from Mr. Jarvis, our Consul at Lisbon, informing him that the said Frigate had arrived at Lisbon on the 13th ultimo, without having captured anything, so that we were happily releived from our anxiety occasioned by the report from Cadiz of her having taken 4 Am. Vessels.
On the 30th. of Sept. the U. S. Frigate Constitution came into the Bay, the weather having been so bad for some days past as to make her continuing in the Straits, not only useless, but even hazardous. Commodore Preble stated to me the information he had recd from Mr. Simpson relative to our affairs when the Constitution was off Tangier. The Empr. of Morocco denies having given orders to capture Am. Vessels—has liberated Mr. Simpson from his confinement—ordered him not to have any communication with Hashash, nor attend to any directions he might give—expresses a strong wish to be at peace with the U. S. agreeably to the Treaty of 1786—proposes that what has been taken on both sides shall be given up—and that the affair of the Moushouda, taken off Tripoli, under his flag, be investigated and decided upon equitable principles. He is expected at Tangier on Tuesday, when the commodore intends going down with the Constitution to meet him, and requests that I will accompany him, which I readily consented to do.
In the afternoon of this day (Octr 1st) the U. S. Brig Syren, Capt. Stewart arrived from Philada.
On the 2d. the U. S. Fr. John Adams sailed from Gibraltar Bay to go off Larache &c. to meet the New York, and return with her to Tangier Bay to join the Constitution, and display before the Emperor a respectable force, and be able, in the event of decided hostility, to shew him that we were able to injure him more than by capturing his Vessels.
On the 3d, Commodore Preble recd dispatches from Mr. Simpson, enclosing his further correspondence with the Emperor & his Prime Minister on the subject of our Affairs; stating that the Empr. was sincerely disposed to peace, and desired that the Ship Mirboha, shd. be brot. to Tangier to be deld. up to him, in the event of an amicable adjustment of our differences—that he had given an Order for the release of the Am. Brig Hannah, Crew & Cargo detaind at Mogodore, wh. shd. be deld. up without loss—and earnestly desired the Commodore might meet him at Tangier. Mr. Simpson recommended that the Mirboha shd. be brot. down, agreeably to the Empr’s wishes; which the Commodore determined to comply with, and accordingly sent a Lieut. and 20 men from his own Ship to put her in order and take her over to Tangier when the Constitution shd. sail, wh. wd. be this evening. And Orders were given to Capt Stewart of the Brig Syren to sail at the same time, with a convoy of Am. Vessels bound to the Westward, and proceed with them 20 leagues out of the Straits. We got under way about 7 o’clk with a light air of wind. The Syren & her Convoy got under way at the same time; but without much prospect of getting out of the Bay with this light wind. The Mirboha not being quite ready the Lieut. on board was ordered to follow the Commodore to Tangier as soon as possible.
On Tuesday the 4th. we reached Tangier Bay, and came to anchor about 12 o’clk, within a short distance of the Forts. At the same time the U. S. Schooner Nautulus, Capt Sommers, came to Anchor in the Bay—we having met him off Tangier, and the Comde. giving him orders to that effect.
A boat was got ready to send on shore from the Ship, to bring off any communications wh. Mr. Simpson might have to make, when her going was rendered unnecessary by a Spanish boat coming off with a letter from him to the Comde. saying that the Empr. wd. be here tomorrow, and requestg that the Comde. would, if agreeable to his own ideas on the subject, dress ship, and salute the Empr. on his arrival, as he conceived such a complemt. wd. be attended with good effects. The Comde. readily agreed to it.
After sun set, all hands were called to quarters, and every thing prepared for Action; which continued so through the night; the men sleeping at the Guns. (The same order was observed every night until our affairs were fully settled with the Empr.) This was a very proper and judicious measure to prevent the possibility of a surprize by an attack from the Forts, if they shd. be disposed to annoy us; and it had a most excellent effect on the Moorish Capt & Officers on board, by convincing them that the Ams. wd never be taken by surprize or unprepared.

On Wednesday the 5th. the Empr. arrived at Tangier about 2 o’clk P.M. when the Commodore saluted him with 21 Guns & dressed Ship. In the evening a boat came off with a letter from Mr. Simpson to the Comde. saying that the Empr. had sent his prime Minister to Tituan on business, and that he wd. not give an Audience or enter into any negociations until his arrival.
Early in the Morng of the 6th the U. S. Fts. N Yk & Jon. Adams came to anchor in the Bay; and at 8 they saluted with 21 Guns each, which was returned by the Forts, with a like number of Guns for each Ship.
In the forenoon Mr. Simpson came on board the Constitution for the first time. He observed that the Empr. had sent him word that he might either go off to our Ships, or the boats might come on shore with perfect safety, and that all things are, as they were before. This permission was given without any application on the part of Mr Simpson. Mr S. expressed a full expectation of everything being perfectly adjusted; but that nothing wd. be done until the arrival of the Minister from Tituan; and indeed he expressed a wish that the Empr. might not be pressed to an attention to our affairs until the Minister’s arrival, lest he shd authorize some other person to adjust the differences, who might not be so well disposed towards us as he knew the Prime Minister to be.
Friday Octr 7th. In the morng the Comde. sent a boat on shore, with a Flag to carry a letter to Mr. Simpson. At noon the Empr. appeared on the Battery, for the purpose of having a better view of the Ships. The Comde. upon seeing him there, saluted him with 21 Guns, which, it appears, had a very good effect upon him. In the afternoon he sent off to the Ships a present of 10 Bullocks & 20 Sheep, which was considered as a strong evidence of his wishes for an accommodation, as it had never been customary heretofore to send presents of this kind to Men of War, until after the Commanders had landed and had an audience.
Saturday Octr. 8th. Mr. Simpson came off this morng to Breakfast, when we had much conversation with him on the subject of settlg our differences with the Emperor. On his return on shore Mr. S. found a letter for him, from the Empr. enclosing an Order for the release of the Vessel, Crew & Cargo detained at Mogodore, signed by himself & sealed with his private seal, without any conditions annexed to it; and appointed 12 o’clk on Monday for an audience to be given on the subject of our affairs.
Sunday Octr 9. The weather was too bad to admit of any communications with the Shore. A strong gale of wind from Wt. with heavy squalls & violent rain, continued all day. The Ship’s cable was cut off by the Rocks, and finding her birth very bad, the Comde. got under way in the afternoon, stood out of the Bay, & retd again to a new birth.
Monday Octr. 10th: At 11 o’clk A.M. Commodore Preble & myself went on shore, having recd. satisfactory assurances of safety & permission to return on board. On reaching Mr. Simpson’s House, the Sweedish, Danish, Dutch, French & Spanish Consuls called to pay their compliments. At 12 o’clk, a message came from the Castle that the Emperor was ready to receive us. We repaired thither, and after waiting a short time, were conducted through a narrow passage (lined with the Emperor’s guards) leading to a pair of large folding doors, which appeared to open into an interior Apartment of the Castle. When we had got within 20 paces of the folding doors, the Empr. made his appearance, from a side passage, near these doors, and seated himself on the Step of them. The Moors bowed to the Earth, and we, as requested, uncovered our heads. After this ceremony the Empr. sent his Prime Minister (who had arrived this morng from Tituan) to Mr. Simpson and the Commodore, to assure them of his friendly dispositions towards the U. S.—his regret at what had happened, wh. he declared was without his Orders, and his readiness to do whatever might be desired to restore harmony and a good understanding. He hoped that his Ship wh. had been captured by the Phila. wd. be restored, together with his subjects in our possession, as he had given orders for the restoration of the Vessel &c. detained at Mogodore—and he also expressed a wish that the Ship Mishouda, wh. had been taken enterg the Port of Tripoli, with his flag, might be given to him as a favor, declaring that if the Capt. had attempted to go to Tripoli, it was contrary to his orders, and he shd. answer it with his Head. He acknowledged that her attemptg to enter Tripoli made her a good prize to us; but he requested her restoration as a favor (and particularly as Comde. Morris had, upon her being captured in May last, written to Mr. Simpson, saying, that if it was shewn that the act of her going to Tripoli was without the Empr’s orders, she shd. be restored to him. The purport of wh. letter had been communicated to the Empr.) and declared that if she shd. be given up she shd. never go beyond the extent of his own Dominions while we might be at war with Tripoli.
In answer to this the Empr. was told, that we were equally desireous of peace & freindship with him, provided it could be secured on a permanent & solid foundation; that we only wanted a Solemn & formal ratification & confirmation of the Treaty made with his Father in 1786, with the best assurances the nature of the thing wd. admit, that it shd. not be violated or altered, on his part, durg the term for which it is to continue. That what we had done was only in consequence of the conduct of the Commander of his Vessel, which he had disavowed—that we were perfectly ready & willing to give up his Ship Mirboha and his subjects, upon a ratification being made, and a certainty that all am. Vessels wh. had been, or might be detained in his ports, or captured by his Cruizers, shd. be given up with their Crews & Cargoes, without loss; but that the restoration of the Mishouda wd. be a subject of further consideration. To all this the Empr. readily assented, and then desired that the Comde. & Mr. Simpson might advance nearer to him, which they did, within a few paces. While there, they had a further conversation on the foregoing subjects; when the Empr. assured them he wd. grant all we had asked, and wd. empower his Prime Minister to settle the business immediately, to our entire Satisfaction. Mr. Simpson informed the Empr. of the unworthy treatmt he had recd. from Hashash, the Govr. of Tangier, who had confined him without just cause, and contrary to our Treaty made with his Father, which he considered as a high indignity offered to the Nation which he represented, as well as to himself. The Empr. declared it was done without his order or knowledge, that it was an aggression improper & unmerited, and that it shd. never happen again. The Comde. informed him that he had his Ship Mai[m]ona, with his High Admiral, in his power; but had let her pass in friendship, finding she had the regular passport from our Consul; but that we could have no confidence in future in passports, or any other documents, if the late instance of them was not disavowed & correctd. He also expressed to him, in strong language, the superior advantages which he wd. receive from a full & secure commercial intercourse with the U. S. who, tho’ prepared for war, and always ready to meet it, if necessary, yet prefered peace & commerce.
The Empr. attended to these observations, again repeated his strong desire to be on the best terms with the U. S. and his readiness to ratify & confirm our treaty of 1786, in evidence of this disposition. He said the Ship Maimona had no orders to capture Am. Vessels, wh. was a proof that what had happened with the other Vessels was a mistake, and could never have been sanctioned by him. He said he shd. write a letter to the President of the U. S. confirming all he had said. After the Audience was broken up, the Prime Minister took the Comde. & Mr. Simpson into an apartment of the Castle, where he had a conversation with them on the points before stated, and promised that the letter to the Presidt. of the U. S. the order for the restoration of all Vessels wh. had been or might be detained or captured, and the other documents shd. be made out without delay.
The Ship Mirboha arrivd in Tangier Bay while we were with the Empr. and anchored near our frigates, which afforded the Empr. an opporty of makg a comparison between his Ship & ours as to size. At the same time the U. S. Brig Syren passed down the Straits, with her Convoy from Gibratr. We dined at Mr. Simpson’s, and retd on bd. the Constitution after dinner. The Moors, as we passed through the Town, expressed by their words & looks, the high satisfaction they felt on the purport of our differences being amicably settled.
Tuesday Octr 11th Comde. Preble went on shore this forenoon to have a further conference with the Prime Minister on our Affairs. He had the letter from the Empr. to the Presidt. of the U. S. and two orders, prepared (one to go by sea and one by land) for the release of the Vessel at Mogodore, and all others wh. had been, or might be taken or detained. It was intended to have been made a point with the Comde. that in future no passport for a Cruizer, shd. be demanded of our Consul, but in writing, under the seal of the Empr. to prevent his Governors from obtaing them as had been lately done: But as this was a subject in wh. the other Consuls were also deeply interested, and as they had determined to make a joint application to the Empr. thereon, it was thot. best to wave it, for the present, and unite with them in this business.
The subject of the restoration of the Ship Mishouda to the Empr. was again mentioned at this meeting; when finding it was requested as a favor, and under the restrictions before mentd. and seemed to be a thing wh. wd. be highly gratifying to the Empr. who had already shewn so earnest a desire of being upon the best terms with us, and especially too, as Comd. Rodgers, (under whose controul she was since the departure of Comde. Morris) had, this morning, very readily consented to release her, if it could be productive of good to us, particularly after the letter wh. had been written to Mr. Simpson by Comde. Morris—Comde. Preble did not hesitate to say she shd. be restored. This was recd. with strong marks of sensibility & satisfaction.
The Empr. ordered that the U. S. Ships of war shd. be furnished with 20 Bullocks—50 Sheep & 100 doz of fowles, which was a very extraordinary supply.
Wednesday Octr 12h I went on shore early this morng with Comde. Preble. We found the Empr. on the point of departing for Fez, and his prime Minister was soon to follow him; but, previous to his going, he sent for the Comde. & Mr. Simpson, to whom he recapitulated the Emperor’s strong assurances of peace & friendship, and his readiness to evince this disposition by every means in his power; and expressed the high satisfaction of the Empr. on being assured that he shd. have the ship Mishouda restored to him; and again declared that the Moorish Capt. of that Ship shd. lose his head for daring to disobey the Emprs Orders in attempting to go into Tripoli.
We retd. on board after an early dinner, when the U. S. Brig Syren coming into the Bay, the Comde. did not permit her to anchor; but put on board the letters to be forwarded to our Consuls at Malaga, Cadiz, Lisbon, Bourdeaux, London &c &c and to the Secretaries of State & Navy Departmts.—and ordered her to go to Gibraltar to get ready for takg under her convoy, such Am. Vessels as might be bound up the Meditern. At the same time he dispatched the U. S. Schooner Nautulus to Mogodore, with our copy of the Empr. order for the release of the Am. Vessels &c. and directed Capt Sommers to return immediately to join him at Gibraltar. The U. S. F. Jno. Adams, left Tangier Bay the same time for Gibraltar.
Thursday Octr 13th. I went on shore with Commodores Preble & Rodgers. The letter from the Empr. to the Presidt. of the U. S. was copied & translated, and the other papers prepared. In the Eveng the U. S. F. N Yk got under way for Gibraltar.
Information was recd from our Consul at Gibraltr that a yellow fever of a very malignant nature had appeard at Malaga; in consequence of wh. all communication with that place & other Ports of Spain was cut off—and advising against having any communication with Vessels from thence.
Friday Octr. 14th I went on shore in the forenoon with Comde Preble, when all the business with the shore was ultimately closed. We retd. on bd. in the afternoon & got under way for Gibralter, salutg the Fort, wh. was retd. with an equal number of Guns.
Saturday Octr. 15th. We anchord in Gibralter Bay about 10 o’clk A.M. when we found the U. S. Fts. N. Yk & Jno. Adams & Brig Syren.
I have now, Sir, given you a detail of occurrences up to the 15th of Octr. and for a more full & satisfactory acct. of the transactions with the Empr. and the ultimate adjustmt. of our differences with him, I must refer you to the copies of the various letters & documents of every description, wh. will be transmitted to the Secy. of the Navy & yourself, by Commodore Preble, who is as indefatigable in furnishg full information of everything wh. occurs, as he is active & able in producing events, wh. may render such communications necessary & agreeable.
I trust the President will receive, with full Satisfaction, the news of our differences wh. Morocco being settled almost as soon as he will hear of their havg assumed a serious aspect. A concurrence of fortunate events put into our hands one of the Emp’s frigates, and about 160 of his subjects; and the junction of the outwd & homwd. bound Squadrons, at this place, in a critical moment, gave an oppy of displaying a large force effectually protectg our trade—and striking no small terror into the inhabitants of the court. The activity of the Squadron was equal to its unexpected appearance. Every Seaport in the Empire, from Mogodore to Tituan, had one or more Cruizers off, to prevent the entrance or departure of any Vessels. The Empr came to Tangier. Our frigates were drawn up ready to destroy his town, if he shd. be determined on hostilities. The impression was strong; and, the Empr. not only disavowed, in the most positive manner, every thing that had been done on his part of a hostile nature; but offered anything we could ask. A very important point with us was to obtain a full & unequivocal ratification of our Treaty made with his father in 1786. This was at once complied with, and not a demand or intimation of the expectation of a present from us, either in a gross sum, or by way of annuity. Thus was that business, which threatened serious evil to the commerce of the U. S. in these seas, happily terminated in a few days.
In giving up to the Empr. his Ships & subjects, he had an evidence of our readiness to oblige him, and to cultivate a further good understandg; at the same time it was not injuring or disobliging ourselves in any degree; for the Ships were scarcely worth takg to the U. S. and his subjects were an expense & burthen upon us. It is, however, presumed that, as they were acknowledged to be fair prizes, the U. S. will pay to the Captors accordg to their valuation, as a due encouragemt. for exertion, and a reward for the readiness with wh. they were resigned without a reservation.
In givg up these Vessels we can only be said to give a quid pro quo; for we understand that the Am. Brig detained at Mogodore, had a valuable Cargo, mostly of India goods, wh. wd. amt. to considerably more than the Appraisemt. of the Ships.
Before I close this subject, I must do justice to the active & judicious measures pursued by Comde Preble, as well as the disinterestedness with wh. he appears to act on all occasions, by saying that the spirited & determined manner in wh. he wrote to Mr. Simpson, on his first arrival, requestg that the same might be communicated to the Empr.—and his subsequent conduct correspondg with that determination, has been productive of very happy events. The disposition made at Tangier had, undoubtedly the good effect to prevent any intreigues being used to turn the Empr. from his purpose of a satisfactory accommodation of our differences; for the best Houses in the Town belonged to the Consuls individually, or nationally: and their being fully persuaded that the town wd. have suffered, probably have been destroy’d, in case the business shd. issue in a complete avowal of hostilities, kept them at least quiet, perhaps might have influenced some to endeavor to promote an accommodation. Comde. Rodgers deserves great credit for the cordiality & activity wh. wh. he has cooperated in such measures as were intended to promote the best Interest of the U. S. And, indeed, the conduct of the Commanders of the Vessels engaged in this service, appeared to be influenced by the same desire to terminate this business speedily & happily, that actuated the person who conducted it.
But notwithstandg this business has been brot. to this favorable issue, and has terminated in a way that astonished all persons here, acquainted with Barbary Affairs; particularly as the Empr. has lately thot proper to increase the tribute on some nations, wh. has been acceded to; yet I still entertain the opinion I had before, vizt, that if they shd. have captured a number of Am. Vessels, before their Cruizers were stop’d, and their Ports b[l]ockaded, the thing wd. not have been disavowed; but if [sic] wd. had been solicitous for a peace, it could not have been purchased on any tolerable terms for less than 50,000 dolls.—and perhaps on no terms wd. our former treaty have been ratified & confirmed; for it is considered by far the most favorable that any nation has with the Empr. And I am also fully of opinion that this Court shd. never be left entirely destitute of armed Vessels, while it may be thot. any ways necessary to keep a force in these seas.
I have no doubt but we are perfectly secure agt. molestation from them, for some time to come; and, in the meantime, Comde. Preble will make such arrangts. for security here, as his present force will permit; consistent with his other objects; but if all the force now here, be wanted at Tripoli, and [sic] addition will become necessary for this coast.
In conversation with Mr Simpson, he mentiond to me repeatedly, with deep regret, that the Empr. had never been noticed by our Govt. for many years past, even so much as to have written him a letter, and he has reason to think that that is considered as a pointed neglect; and that the long-promised Gun carriages havg never been furnishd, confirms the idea of our holdg him in contempt. Our peace is now renewed & confirmed, as far as the forms of these people ever confirm anything, and not a word has been said, by them, about the Gun carriages, or an intimation of a present. This may be considered as leavg it optional as to the fulfilmt. of the former promise; but wd. not good policy dictate the propriety of fulfillg it now, and makg it appear as a new obligation? For I presume these people never forget the non-fulfilmt. of a promise, however justifiable a nation may be in not complying with their engagemts. to them. Mr S. also laments that he hears so sledom [sic] from the Departmt. of State, as to be left almost without instructions; and at a loss to know whether his conduct be approved of or not. He complains of the lowness of his salary, and that he has repeatedly informed Govt. that he coud not continue in his place unless it shd. be increased; and particularly as he has no house furnished him as is the case with other Consuls at Tangier. He now has a few inconvenient rooms in part of a house belonging to, and occupied by the Sweedish Consul. His own House in the Country is a pleasant & convenient summer residence; but in winter it becomes necessary to reside in Town, to be at hand to receive or give information to Vessels &c.
I am persuaded, Sir, you will not consider the foregoing observations as an officious interference in matters wh. do not come immediately under my cognisance; but place them, as they truly ought to be, to the acot. of my desire of giving you all the information in my power, on subjects wh. relate to your departmt. and wh. you may not be likely to receive from another source.
The U. S. Brig Syren will sail immediately with a Convoy for Leghorn. Mr. Cathcart takes passage in her, and will send by her to Algiers, the Consular Present, Cash &c. I have the honor to enclose copies of Mr. Cathcarts letter to me, my answer thereto, and my letter to Comde. Preble on this subject (Enclosures No. 1. 2. 3.).
The Ship Betsy Walker arrived here yesterday from Algiers, where she landed the Stores shipd on board her. Mr. Gavino has a letter from Mr OBrien (a Copy of wh. he will probably transmit you) by this ship; but it mentions nothing of importance relating to our affairs at Algiers. He says the dey wants some of his subjects wh. were in the Tripoline Ship. If there were any such we will take them up in the constitution; but I have never understood there were any of that regency on board.
We shall sail for Algiers in a few days. The Comde. merely waits the arrival of the Schooners Enterprize & Nautulus, wh. may be expected every day. The Brig Argus is anxiously looked for from Boston. With every Sentiment of respect & sincere attachment. I have the honor to be Sir, Your obliged & Obd. Servt.
NB. First sent by the U. S. Ft. New York—Commodore Rogers—sailed Octr. 18th. and the second by the U. S Ft. Adams—Captain Campbell.
 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6); letterbook copy (owned by Stephen Decatur, Garden City, N.Y., 1961). RC incomplete. For enclosures, see nn. 1–3.



   
   Enclosed is a copy of Cathcart to Lear, 16 Oct. 1803 (2 pp.), informing the latter that in addition to articles worth 12,418 Spanish dollars, Cathcart was in possession of U.S. property worth $2,950 sent to him by Richard O’Brien and between $23,000 and $24,000 in cash, all of which was at Lear’s “immediate disposal.”



   
   Lear enclosed a copy of his letter to Cathcart, 17 Oct. 1803 (2 pp.), requesting that Cathcart purchase the articles necessary to complete the consular present for Algiers at Leghorn, sending them on to Algiers by Captain Stewart of the brig Syren, and enclosing a receipt for the $2,000 remitted to him by Cathcart as well as a letter to Appleton at Leghorn.



   
   Enclosed is a copy of Lear to Preble, 16 Oct. 1803 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:139), requesting orders for Captain Stewart to carry Cathcart to Leghorn and then to transport the consular present from that port to Algiers.



   
   RC ends here; the remainder of the letter is taken from the letterbook copy.


